Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2022 has been entered.

Response to Amendment
Applicants' amendment of the claims, filed on 02/24/2022, in response to the rejection of claims 1-6, 14-18 from the final office action, mailed on 11/26/2021, by amending claims 1, 16 and canceling claim 6, is acknowledged and will be addressed below. 

Election/Restrictions
Claims 7-13 and 19-20 remain withdrawn from consideration as pursuant to 37 CFR 1.142(b), there being no allowable generic or linking claim.

Claim Objections
Claim(s) is/are objected to because of the following informalities:
at least one second mask is mounted” of Claim 1 should be “which the at least one second mask stick is mounted”.

(2) Claim 16 raises the same issue as the item (1) above.

Appropriate correction is required.

Claim interpretation
(1) The “a length of the partially-recessed portion in the second direction being less than a width of the at least one of the first stick and the second stick in the second direction” of Claim 1 will be examined inclusive of the interpretation of the length (l) and width (w1) of the applicants’ Fig. 3A.

(2) In regards to the “wherein the at least one second mask stick is welded to the at least one first mask stick in a state in which a tensile force is applied to the at least one second mask stick” of Claim 1,
The “welded” is considered as a product-by process limitation.
Further, the “in a state in which a tensile force is applied to the at least one second mask stick” is a functional result obtained when the connection of the two sticks is performed.
When a first stick is connected to a second stick, it is considered meeting the claim language, no matter how it is connected, such as by welding, fastening, or any other known processes. 


(3) In regards to the “one deposition area among the plurality of deposition areas is correspond to an opening for a common layer deposited over an adjacent pixel area patterned on a unit display panel” of Claim 15,
First, the “display panel” is an identity of the substrate to be processed by the claimed “mask frame assembly”, therefore, a physical/chemical property of the substrate and/or a feature formed on the substrate does not add a patentable weight to the claimed apparatus, which is the mask frame assembly.
Second, the “common layer” merely indicates an identity of the layer formed by use of the mask assembly, thus a feature regarding to the product layer produced by the claimed apparatus does not add a patentable weight to the claimed apparatus.
Consequently, when a prior art merely teaches depositing a layer on a substrate, the “a common layer deposited over an adjacent pixel area patterned on a unit display panel” will be considered to be taught by the prior art, see the MPEP citations below.
This is also applicable to the same limitations of Claim 16.

(4) In regards to the “hybrid” of Claim 16,

Further, it also will be examined inclusive of dictionary definition, such as “a mixture of different things or styles”, see Macmillan Dictionary.

MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2111.02, 2115; In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458,459 (CCPA 1963). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (See MPEP 2112.01; In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977). It has further been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); and the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20080118743, hereafter ‘743) in view of Yi et al. (US 20160079532, hereafter ‘532) and Min (US 20170141313, hereafter ‘313).
Regarding to Claim 1, ‘743 teaches:
Deposition mask (title, note Fig. 5, the mask is an assembly combined by multiple components, the claimed “A mask frame assembly”);
A supporting frame 104 (Fig. 5A, [0060], the claimed “comprising: a mask frame comprising an opening”);
Fig. 5A shows outer sticks form a rectangular shaped outer boundary of the frame 104 and a larger opening formed by the outer boundary is divided into plural smaller openings by inner sticks arranged inside the larger opening, and a first one of the inner sticks is extending in a first direction and a second stick of the inner sticks is extending in a second direction crossing the first direction, and the inner sticks are connected to the outer sticks (the claimed “and a mask stick arranged on the mask frame and comprising at least one first mask stick extending in a first direction, at least 
The supporting frame 104 guides a path of the organic vapour 122, which is to be deposited on the insulation substrate 10. The supporting frame 104 includes openings corresponding to the openings 109b and 109c and a blocking part corresponding to the blocking part 109a of the mask sheet 106 ([0066], the claimed “the at least one first mask stick, the at least one second mask stick and the plurality of third mask sticks defining a plurality of deposition areas”);
The supporting frame 104 is positioned between the mask frame 102 and the mask sheet 106 ([0066], note the mask sheet has a structural configuration formed by plural sticks, which is the same as the frame 104, thus a stick of the frame 104 is a first stick and a stick of the mask sheet 106 corresponding to the stick of the frame 104 is a second stick, the claimed “wherein the at least one first mask stick comprises a first stick and a second stick arranged on the first stick”);

‘743 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: wherein one of the first stick and the second stick includes a partially-recessed portion into which the at least one second mask is mounted, a length of the partially-recessed portion in the second direction being less than a width of the at least one of the first stick and the second stick in the second direction, and wherein the at least one second mask stick is welded to the at least one first mask stick in a state in which a tensile force is applied to the at least one second mask stick.

‘532 is analogous art in the field of deposition apparatus (title). ‘532 teaches the support stick 300 may extend in the second direction y as a single body with the frame 100, as shown in FIG. 1, or may be coupled to the frame by a way in which both ends of the support stick 300 are disposed in the grooves 120 formed in the frame 100, as shown in FIG. 2 ([0050]). Further note when coupling two sticks, inserting one stick into a recess formed in the other stick is commonly well-known feature, for instance, see also previously cited reference, Figs. 1 and 3 of US 3323490, hereafter ‘490.

‘313 is analogous art in the field of mask frame assembly (title). Fig. 1 of ‘313 shows the groove 113 has a length in the x-direction and the length is smaller than a width of the frame 112 in the x-direction). 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have mounted the sticks by use of a groove having a length smaller than a width of the stick, for its suitability as a known stick coupling method with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness, see MPEP 2144.07. Further, when the groove is applied, adjusting a size 
Furthermore, by applying a groove, one of the sticks is accommodated into the groove of the other stick, through any known method, thus it reads into the “welded”, see the claim interpretation above. Further, when connection between two sticks is obtained, it is obvious to apply a tensile force, for the purpose of preventing deformation, such as sagging of the stick.

Regarding to Claim 2,
‘743 teaches the supporting frame 104 is positioned between the mask frame 102 and the mask sheet 106 ([0066], note the mask sheet has a structural configuration formed by plural sticks, which is the same as the frame 104, thus a stick of the frame 104 is a first stick and a stick of the mask sheet 106 corresponding to the stick of the frame 104 is a second stick, the claimed “wherein the first stick and the second stick extend together in the first direction and overlap each other”).

Regarding to Claim 3,
Fig. 4 of ‘743 shows the frame 104 has a thickness greater than the sheet 106 (the claimed “wherein a thickness of the first stick is greater than a thickness of the second stick”).

Regarding to Claim 4,


Regarding to Claim 5,
Fig. 2 of ‘532 shows the stick 300 has a thickness which is the same of the depth of the groove, thus a surface of the stick having the groove is in the same horizontal plane of a surface of the stick 300 inserted into the groove, see also Fig. 3 of ‘490, thus the newly imported groove on the stick of ‘743 would have same configuration (the claimed “wherein a depth of the partially-recessed portion is the same as a thickness of the at least one second mask stick, and wherein a surface of the first stick is on a same horizontal plane as a surface of the at least one second mask stick mounted in the partially-recessed portion”).

Regarding to Claim 14,
Fig. 5A of ‘743 shows the frame 104 has plural inner sticks including one stick extending in a length direction and three sticks extend in a width direction crossing the length direction, thus the one stick has both end connected to the outer sticks forming the outer boundary of the frame 104, and one of the three stick has one end connected to the one stick extending in a length direction and the other end connected to the outer sticks forming the outer boundary of the frame (the claimed “wherein both ends of the at least one first mask stick are each connected to respective one of the plurality of third 

Regarding to Claim 15,
‘743 teaches the supporting frame 104 guides a path of the organic vapour 122, which is to be deposited on the insulation substrate 10. The supporting frame 104 includes openings corresponding to the openings 109b and 109c and a blocking part corresponding to the blocking part 109a of the mask sheet 106 ([0066], see also the claim interpretation above, the claimed “wherein each of the plurality of deposition areas is arranged in a space defined by the at least one first mask stick, the at least one second mask stick, and the plurality of third mask sticks that are connected to each other, and one deposition area among the plurality of deposition areas is correspond to an opening for a common layer deposited over an adjacent pixel area patterned on a unit display panel”).

Regarding to Claim 16, ‘743 teaches:
A supporting frame 104 (Fig. 5A, [0060]), and Fig. 5A shows outer sticks form a rectangular shaped outer boundary of the frame 104 and a larger opening formed by the outer boundary is divided into plural smaller openings by inner sticks arranged inside the larger opening, and a first one of the inner sticks is extending in a first direction and a second stick of the inner sticks is extending in a second direction crossing the first direction, and the inner sticks are connected to the outer sticks (the claimed “A hybrid-
The supporting frame 104 guides a path of the organic vapour 122, which is to be deposited on the insulation substrate 10. The supporting frame 104 includes openings corresponding to the openings 109b and 109c and a blocking part corresponding to the blocking part 109a of the mask sheet 106 ([0066], the claimed “wherein the at least one first mask stick, the at least one second mask stick, and the plurality of third mask sticks are connected to each other to thereby define a plurality of deposition areas corresponding to each of a plurality of unit display panels”);
The supporting frame 104 is positioned between the mask frame 102 and the mask sheet 106 ([0066], note the mask sheet has a structural configuration formed by plural sticks, which is the same as the frame 104, thus a stick of the frame 104 is a first stick and a stick of the mask sheet 106 corresponding to the stick of the frame 104 is a second stick, the claimed “wherein the at least one first mask stick comprises a first stick and a second stick arranged on the first stick”);

‘743 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 16: wherein one of the first stick and the second stick includes a partially-recessed portion into which the at least one second mask is mounted, a length of the partially-recessed portion in the second direction being less than a width of the at least one of the first stick and the second stick in the second direction, and wherein the at least one second mask stick is welded to the at least one first mask stick in a state in which a tensile force is applied to the at least one second mask stick.

The teaching of ‘532 and ‘313 was discussed in the claim 1 rejection above, therefore, the untaught limitations of Claim 16 is rejected for substantially the same reason as claim 1 rejection above.

Regarding to Claims 17-18,
Claims 17-18 are rejected for substantially the same reason as claims 2-4 rejection above.

Alternatively, claims 1-5 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over ‘743, in view of ‘532, ‘313 and Park (US 20110146573, hereafter ‘573).
In case the applicants argue that ‘743 fails to teach the “welded” of Claims 1 and 16.

‘573 is analogous art in the field of deposition (title). ‘573 teaches the first change compensating member 31 is spot welded SP5 to the left free end member 205, and the second change compensating member 32 is spot welded SP6 to the right free end member 206 (Figs. 4-6, [0041]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have connected two sticks, through welding, for its suitability as a stick coupling method with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness, see MPEP 2144.07.

Claims 2-5, 14-15 and 17-18 are alternatively rejected for substantially the same reason as rejection with '743, ‘532 and ‘313.

Response to Arguments
Applicants’ arguments filed on 02/24/2022 have been fully considered but they are not persuasive.
In regards to the 35 USC103 rejection of claims 1 and 16, applicants argue that the cited references fails to teach the “wherein the at least one second mask stick is welded to the at least one first mask stick in a state in which a tensile force is applied to the at least one second mask stick”, because ‘573 is silent as to a tensile force, see page 10. 
This argument is found not persuasive. 
The examiner maintains the cited reference clearly teach the feature.
When a stick is connected, a tensile force is obviously applied, for the purpose of preventing deformation of the stick, such as sagging. Further, the “tensile force is applied” is a functional result obtained through the connection, therefore, when a connection is taught, it is sufficient to meet the claimed limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AIDEN LEE/           Primary Examiner, Art Unit 1718